Case 2:21-cv-04401-SVW-AFM Document 25 Filed 08/26/21 Page 1 of 2 Page ID #:76




  1

  2                                                                   JS-6
  3

  4

  5

  6

  7

  8

  9

 10
                        UNITED STATES DISTRICT COURT

 11
                       CENTRAL DISTRICT OF CALIFORNIA

 12

 13   ITALIAN CONNECTION, INC.,                Case No.: 2:21-cv-04401-SVW-AFM
                                               Hon. Stephen V Wilson Presiding
 14
      Plaintiff,
 15                                            ORDER STIPULATION TO
      v.                                       DISMISS ACTION WITH
 16                                            PREJUDICE
 17   JAINSONS INTERNATIONAL, INC., et al.
 18
      Defendants.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                        1

                                    [PROPOSED] ORDER
Case 2:21-cv-04401-SVW-AFM Document 25 Filed 08/26/21 Page 2 of 2 Page ID #:77




  1                                        ORDER:
  2        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
  3   ORDERED:
  4
           1.    The action is dismissed with prejudice; and
  5
           2.    The parties will each bear their respective costs and attorneys’ fees as
  6
                 incurred against one another in connection with this action.
  7
           SO ORDERED.
  8

  9

 10   Dated: August 26, 2021               By: ________________________________
                                              HON. STEPHEN V WILSON
 11
                                              UNITED STATES DISTRICT JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                            2

                                       [PROPOSED] ORDER
